Title: From Thomas Jefferson to John Barnes, 6 November 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     Nov. 6. 08. 
                  
                  Th: Jefferson incloses to mr Barnes an order on the bank of the US. here for 900. Dollars, of which he prays him to place 400. to the credit of his account with mr Barnes & to pay 500. D. into the bank of Columbia to the credit of his note paiable the 16th. inst. which will be to be renewed for 1000. D.
               